DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The claims, remarks, and/or amendments filed on 10/01/2010 are acknowledged. Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2019 has been considered by the examiner in this case.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 18 and 19 recite the element Ne or formula NeF3 which corresponds to 

the noble gas Neon that would not complex with other elements given its relatively inert 

nature and is not a rare earth element and appears to be a typographic error for the 

lanthanide Nd. Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5, 7-14, and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vo-Dihn, T., et al., U.S. Patent Application Publication 20110021970.
Vo-Dihn teaches methods for modifying target structures biological activity by providing up-converting or down-converting fluorescent crystal metal nanoparticle (2-100 nm made of Y2O3 rare earth oxides-; NaYF4 -(rare earth flourides); NaYbF4; Y2O2; LaF3; etc. with Er, Eu, Yb, etc. doping) that is subjected to radiation (visible light, IR, etc.) at a first wavelength that then radiates to another wavelength to activate an activatable pharmaceutical agent to modify the biological activity, compare instant claims 1, 5, 7-13, 16-20. (See paragraphs 0191, 0288, 0356-036 and claims 1-31.) Vo-Dihn teaches that the condition to be treated can be cancer using photosensitizers as the activatable agents, compare instant claim 1. (See paragraphs 0192, 0233, 0303, 0343-0344, and 0463.) Vo-Dihn teaches that the nanoparticles can uniform polyhedral shapes such as spheres, robs, cubes triangles, pyramids, tetrahedrons, etc., compare instant claims 1 and 9. (See paragraph 0427.) Vo-Dihn teaches that the lanthanide fluorescent particles can comprise single phase cubic crystals of doped Y2O3, compare instant claims 1, 5, 10-11, 14, and 16-18. (See paragraph 0454.) Vo-Dihn teaches that the lanthanide core particles can be coated by dielectric materials such as polymers (peg, PEI, etc.) to increase the conversion efficiency of the particles as well as water solubility, compare instant claims 2-4. (See paragraphs 0450 and 0459.)
Vo-Dihn does not teach that the particles are monodisperse.
Vo-Dihn teaches that the size of the nanoparticles can be tuned to control the excitation wavelength of the particles. (See paragraph 0398.) Vo-Dihn also teaches that the particles can be size selected by using centrifugation to remove large particles and aggregates. (See paragraph 0501.) Vo-Dihn teaches that the particle can also be YbF3 particles with a size of 35 +/- 5 nm, compare instant claims 1, 5, and 12-14. (See paragraph 0136.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to provide control the size of the particles of Vo-Dihn to be monodisperse and have polydispersities such as +/- 5 nm from the mean as taught by Vo-Dihn in order to control the excitation wavelength of the particles and to provide for uniform emission of the light emitted and used to activate photosensitizers. One of ordinary skill in the art would have had a predictable expectation of success in making such particles with tight size control given the teaching of Vo-Dihn that such particles were made, that particle size can be controlled, and methods to further purify out particles of set sizes such as through centrifugation. The instant specification indicates that “the monodisperse particles of the invention have the same dimensions and the same shape, within a tolerance of about 10 nm or less” and thus the size tolerances of the particles of Vo-Dihn falling within +/-5 nm appears to read on the monodisperse particles claimed and defined in the instant specification.

Claims 6 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vo-Dihn, T., et al., U.S. Patent Application Publication 20110021970 as applied to claims 1-5, 7-14, and 16-20 above, and further in view of Li, C., et al., (Phys. Chem. C., 2009).
Vo-Dihn teaches methods of treating cancer in patients using uniform, polyhedral, monodisperse lanthanide metal nanoparticles that up or down convert light to activate photosensitizers that kill cancers. Vo-Dihn teaches that the cores can be NaYF4 doped with Eu. (See paragraph 0444.)
Vo-Dihn does not teach that the particles have a dimension from 1-250 um nor particles with a beta-phase crystallinity. 
Li teaches size control, morphology, and emission control of rare earth nanoparticles of NaYF4:Eu. (See title and abstract.) Li teaches making such particles at size of 50 nm, 1 um, as well as 1.8 um with a beta crystal phase. (See table 1.) Li teaches that phosphors with hexagonally microprismatic morphology can be tuned conveniently by the adjustment of Eu3+ doping concentrations. This study provides a novel strategy to design and prepare morphology-controllable fluoride phosphors with multicolor emission tuned in a wide range. (See page 2339, last paragraph.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include the NaYF4:Eu particles taught by Li in the methods of Vo-Dihn in order to provide for size and emission tuned nanoparticles capable of emitting light at precise wavelengths in order to better excite photosensitizers in patients. One of ordinary skill in the art would have had a predictable expectation of success in making this combination given that Vo-Dihn teaches that NaYF4:Eu nanoparticles can be used in the invention and Li provides exactly such particles with tunable emission of light that would be useful for the specific needs of the methods of Vo-Dihn of specifically exciting downstream photosensitizers.

Double Patenting –Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,273,407 in view of Vo-Dihn, T., et al., U.S. Patent Application Publication 20110021970. 
The prior claims are drawn to monodisperse morphologically uniform single pure crystal rare earth particles of 1-1000 nm or 1-250 um coated with polymers, of trigonal/hexagonal etc. shapes, made of YF3, LaF3, etc., and further doped. (See claims 1-20.)
The prior claims do not use such particles in methods of cancer treatment along with photosentizers to activate the treatments.
Vo-Dihn teaches methods for modifying target structures biological activity by providing up-converting or down-converting fluorescent crystal metal nanoparticle (2-100 nm made of Y2O3 rare earth oxides-; NaYF4 -(rare earth flourides); NaYbF4; Y2O2; LaF3; etc. with Er, Eu, Yb, etc. doping) that is subjected to radiation (visible light, IR, etc.) at a first wavelength that then radiates to another wavelength to activate an activatable pharmaceutical agent to modify the biological activity, compare instant claims 1, 5, 7-13, 16-20. (See paragraphs 0191, 0288, 0356-036 and claims 1-31.) Vo-Dihn teaches that the condition to be treated can be cancer using photosensitizers as the activatable agents, compare instant claim 1. (See paragraphs 0192, 0233, 0303, 0343-0344, and 0463.) Vo-Dihn teaches that the nanoparticles can uniform polyhedral shapes such as spheres, robs, cubes triangles, pyramids, tetrahedrons, etc., compare instant claims 1 and 9. (See paragraph 0427.) Vo-Dihn teaches that the lanthanide fluorescent particles can comprise single phase cubic crystals of doped Y2O3, compare instant claims 1, 5, 10-11, 14, and 16-18. (See paragraph 0454.) Vo-Dihn teaches that the lanthanide core particles can be coated by dielectric materials such as polymers (peg, PEI, etc.) to increase the conversion efficiency of the particles as well as water solubility, compare instant claims 2-4. (See paragraphs 0450 and 0459.) While Vo-Dihn does not teach that the particles are monodisperse. Vo-Dihn teaches that the size of the nanoparticles can be tuned to control the excitation wavelength of the particles. (See paragraph 0398.) Vo-Dihn also teaches that the particles can be size selected by using centrifugation to remove large particles and aggregates. (See paragraph 0501.) Vo-Dihn teaches that the particle can also be YbF3 particles with a size of 35 +/- 5 nm, compare instant claims 1, 5, and 12-14. (See paragraph 0136.) 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to provide for the nanoparticles of the prior claims in the methods of Vo-Dihn in order to provide for activation of photosensitizers and the subsequent treatment of cancer thus providing treatment to patients in need of such remedy. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as the particles provided meet all of the requirements for the activating rare-earth nanophosphors of Vo-Dihn such as their size, morphology, chemical structure, and coating.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 22-27 of U.S. Patent No. 9,181,477 in view of Vo-Dihn, T., et al., U.S. Patent Application Publication 20110021970. 
The prior claims are drawn to monodisperse morphologically uniform single pure crystal rare earth particles made of YF3, LaF3, etc., and further doped with beta phases. (See claims 1-12 and 22-27.)
The prior claims do not use such particles in methods of cancer treatment along with photosentizers to activate the treatments nor state the inclusion of polymer coatings or set sizes.
Vo-Dihn teaches methods for modifying target structures biological activity by providing up-converting or down-converting fluorescent crystal metal nanoparticle (2-100 nm made of Y2O3 rare earth oxides-; NaYF4 -(rare earth flourides); NaYbF4; Y2O2; LaF3; etc. with Er, Eu, Yb, etc. doping) that is subjected to radiation (visible light, IR, etc.) at a first wavelength that then radiates to another wavelength to activate an activatable pharmaceutical agent to modify the biological activity, compare instant claims 1, 5, 7-13, 16-20. (See paragraphs 0191, 0288, 0356-036 and claims 1-31.) Vo-Dihn teaches that the condition to be treated can be cancer using photosensitizers as the activatable agents, compare instant claim 1. (See paragraphs 0192, 0233, 0303, 0343-0344, and 0463.) Vo-Dihn teaches that the nanoparticles can uniform polyhedral shapes such as spheres, robs, cubes triangles, pyramids, tetrahedrons, etc., compare instant claims 1 and 9. (See paragraph 0427.) Vo-Dihn teaches that the lanthanide fluorescent particles can comprise single phase cubic crystals of doped Y2O3, compare instant claims 1, 5, 10-11, 14, and 16-18. (See paragraph 0454.) Vo-Dihn teaches that the lanthanide core particles can be coated by dielectric materials such as polymers (peg, PEI, etc.) to increase the conversion efficiency of the particles as well as water solubility, compare instant claims 2-4. (See paragraphs 0450 and 0459.) While Vo-Dihn does not teach that the particles are monodisperse. Vo-Dihn teaches that the size of the nanoparticles can be tuned to control the excitation wavelength of the particles. (See paragraph 0398.) Vo-Dihn also teaches that the particles can be size selected by using centrifugation to remove large particles and aggregates. (See paragraph 0501.) Vo-Dihn teaches that the particle can also be YbF3 particles with a size of 35 +/- 5 nm, compare instant claims 1, 5, and 12-14. (See paragraph 0136.) 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to provide for the nanoparticles of the prior claims in the methods of Vo-Dihn in order to provide for activation of photosensitizers and the subsequent treatment of cancer thus providing treatment to patients in need of such remedy. On ordinary skill in the art would have also been motivated to use set sizes of the particles and polymer coatings for such particles as taught by Vo-Dihn in order to allow for water dispersible biocompatible nanoparticles capable of use in patients. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as the particles provided meet are the same rare-earth nanophosphors as Vo-Dihn having the same chemical structure, crystallinity, uniform morphology, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE W RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618